By the Court. Woodruff, J.
The return of the court below is submitted on this appeal, but without any notice of appeal, or any paper to indicate the grounds upon which the appeal was taken, and no points or arguments on behalf of the appellant are presented.
I have carefully examined the return, and can discover no error in the proceedings, nor any exception or objection made or taken to any ruling on the trial.
As to the final result, i. e., judgment for the defendant, the justice would, I think, have violated the rules of law and the plain justice of the case had he rendered any other judgment.
I do not think it necessary to enter into any discussion of the subject, where counsel for the appellant does not deem his case such as to call for an argument in its favor. IJnder such circumstances this court will not, on appeal, be ingenious or astute to discover, if it be possible, some error in the proceedings below, but will rather assume that if the appellant and his counsel cannot or do not discover and point out such error, none exists.
The judgment should be affirmed, with costs.